Citation Nr: 1444965	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  11-33 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for Reiter's syndrome. 

2.  Entitlement to service connection for a dental condition. 

3.  Entitlement to service connection for the residuals of head trauma.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO decision.

The Board notes that the Veteran was scheduled for a Travel Board hearing in March 2014.  However, as the Veteran failed to report for this hearing, the Board will proceed to adjudicate the claims, as done below. 

In this case, the RO has only adjudicated the Veteran's claim of entitlement to service connection for a dental condition for compensation benefits.  The Board recognizes that a claim for compensation can contain an inferred claim for treatment.  Mays v. Brown, 5 Vet. App. 302 (1993).  Additionally, the Veteran indicated in his December 2011 substantive appeal that "[d]entures would be O.K."  Consequently, the Board concludes that the issue of entitlement to outpatient dental treatment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  Reiter's syndrome has not been shown to be etiologically related to a disease, injury, or event in service.

2.  The Veteran did not suffer tooth loss due to loss of substance of the body of maxilla or mandible caused by in-service trauma or osteomyelitis.




3.  The residuals of head trauma has not been shown to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Service connection is not warranted for Reiter's syndrome.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).

2.  The claim for service connection for a dental condition for compensation purposes is without legal merit.  38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2013).

3.  Service connection is not warranted for the residuals of head trauma.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA letter dated in March 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  This letter informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Since the Board has concluded that the preponderance of the evidence is against the claims for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA and private medical records are in the file.  The Board acknowledges that the Veteran indicated in a January 2013 statement that he was diagnosed with Reiter's syndrome by a Dr. Collins in Jackson, Mississippi.  However, the Veteran was previously notified in a March 2012 letter that he needed to submit an appropriate authorization and consent to release information form for this specific physician.  As he has not submitted such a release form, the Board finds that all records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claims, and VA has fulfilled its duty to assist.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

Service connection for compensation purposes is not available for a dental condition other than one resulting from dental trauma.  The Veteran has never indicated and there is no evidence of record of dental trauma as contemplated by VA regulations.  In light of the dispositive nature of the law in this case, the Board finds a VA examination and medical opinion would serve no useful purpose.  The facts are not in dispute.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, no VA examination is necessary to decide this issue.  Cf. McLendon, 20 Vet. App. 79 .

With respect to the Veteran's claims for service connection for Reiter's syndrome and the residuals of head trauma, the Board notes that there is no competent medical evidence linking these disabilities to military service, and no persuasive lay evidence of continuous or recurrent symptoms since service. 

The Board is aware that Charles v. Principi, 16 Vet. App. 370 (2002), requires VA to obtain a medical nexus opinion where the claimant has been diagnosed as having a disability and has proffered competent lay evidence of continuous symptoms of the disorder since his discharge from service.  Here, however, the Veteran's service treatment records contain no evidence of diagnoses of or treatment for Reiter's syndrome or head trauma, nor has the Veteran proffered lay statements indicating that he has had continuous symptoms of these disabilities since his active duty.  Thus, as there is no medical evidence suggesting an association between a Reiter's syndrome or head trauma and service, and no lay evidence as to the presence of symptomatology in service or continuous or recurrent symptoms since service, the Board finds that the third prong of McLendon is not met, and that VA examination or opinion is not warranted.


As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2013).

Further, where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  To the extent Reiter's syndrome may result in arthritis, and arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology and of 38 C.F.R. § 3.307 pertaining to presumptive service connection for chronic disease apply that issue.  

1.  Entitlement to service connection for Reiter's syndrome. 

The Veteran is seeking entitlement to service connection for Reiter's syndrome.  Specifically, he has asserted that he had dysentery in service, which led to his development of Reiter's syndrome post service. 

A review of the service treatment records reveals no complaints, treatment, or diagnoses of Reiter's syndrome or dysentery.  His service treatments reflect that he had episodes of gastroenteritis and diarrhea.  See service treatment records, January 1974, January 1975, and May 1975.   

Current medical evidence documents that the Veteran reported in his VA treatment records that he was diagnosed with Reiter's syndrome in the 1980s.  See VA treatment record, November 2011.  In a February 2011 VA treatment record, the Veteran was noted as having possible Reiter's syndrome.  A December 2009 VA treatment record noted a past medical history of Reiter's syndrome.  

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2013).  Currently, there is no competent, credible, or persuasive lay or medical evidence of record reflecting that the Veteran had Reiter's syndrome in service or of a current diagnosis of Reiter's syndrome to service.  The Veteran has never asserted that he had Reiter's syndrome in service, nor has he described a continuity of relevant symptomatology since service.  As discussed, the Veteran specifically indicated in his VA treatment records that he was diagnosed with Reiter's syndrome in the 1980s.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he had dysentery in service that ultimately led to Reiter's syndrome post service.  With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  For example, lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Regarding nexus, although without describing specific situations, the Federal Circuit also has explicitly rejected the view that medical evidence is necessarily required when the determinative issue is etiology.  See id., at 1376-77.  In short, the Board cannot determine that lay evidence as to diagnosis and nexus lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, with regard to his lay statements, the Veteran has not maintained a continuity of relevant symptomatology since service.  Additionally, the Veteran, as a lay person, is not capable of linking a current diagnosis of Reiter's syndrome to his active duty service, as he has no medical training or expertise which render him competent to do so. 

The Board acknowledges that the Veteran reported that he was told by a physician in the 1980s that he had Reiter's syndrome as a result of dysentery in service.  However, there is no evidence in his service treatment records that he actually had dysentery in service, and the claims file contains no medical records documenting the Veteran's assertions regarding a physician linking Reiter's syndrome to dysentery in service.  In the regard, as was discussed in the VCAA section above, the Veteran failed to provide VA with the appropriate authorization to obtain the identified medical evidence.  The Board notes that "[t]he duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, as the medical evidence of record does not reflect that the Veteran developed Reiter's syndrome during or as a result of service, and the Veteran is not competent to link a post-service diagnosis of Reiter's syndrome to service, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for Reiter's syndrome must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2.  Entitlement to service connection for a dental condition. 

The Veteran is seeking entitlement to service connection for a dental condition.  Specifically, the Veteran indicated in a January 2013 statement that his teeth were falling out as a degenerative effect of Reiter's syndrome.  

The service treatment records contain no indication of dental trauma.  Additionally, the Veteran has not asserted that he suffered dental trauma in service.

Under current legal authority, compensation is only available for certain types of dental and oral conditions, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  See 38 C.F.R. § 4.150 (2013). Compensation is available for loss of teeth if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  Id. at Note.  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment and cannot be considered for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for a dental condition for compensation purposes is not warranted in this case.

As noted, replaceable missing teeth are not considered disabling for VA disability compensation purposes.  See 38 C.F.R. § 3.381(a); see also 38 C.F.R. § 4.150.  Further, there is no evidence that the Veteran has tooth loss due to loss of body of the maxilla or mandible caused by in-service trauma or osteomyelitis.

The Veteran essentially seeks service connection for replaceable missing teeth, and replaceable missing teeth can only be considered service-connected for the purpose of establishing eligibility for outpatient dental treatment.  As such, the claim for service connection for compensation purposes must be denied.  Where, as here, the law and not the evidence is dispositive, the claim must be terminated or denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Additionally, the Board notes that the Veteran is not service connected for Reiter's syndrome.  As such, service connection cannot be granted for a dental condition as secondary to Reiter's syndrome under 38 C.F.R. § 3.310.

3.  Entitlement to service connection for the residuals of head trauma.

The Veteran is seeking entitlement to service connection for the residuals of head trauma.  The Veteran is not clear concerning what head trauma residuals he has, but there is post-service medical evidence of headaches. 

A review of his service treatment records reveals no complaints, treatment, or diagnoses of head trauma. 




Current medical evidence documents that the Veteran reported a head injury in 1999 as a result of a motorcycle accident.  See VA treatment record, September 2009. 

With regard to granting service connection on a direct basis, there is no competent, credible, or persuasive lay or medical evidence of record reflecting that the Veteran had head trauma in service, and no competent medical opinion has related a current diagnosis of head trauma residuals to service.  The Veteran has never particularly described an in-service head trauma incident, nor has he described a continuous or recurrent symptoms since service.  As noted above, the only evidence of record involving a head injury are the Veteran's reports in his VA treatment records that he suffered a head injury as a result of a motorcycle accident in 1999, which was approximately 32 years after his discharge from service.  A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board acknowledges the Veteran's contentions that he should be granted service connection for head trauma as a result of his active duty service.  However, the Veteran has not maintained a continuous or recurrent symptoms of head trauma residuals since service.   Therefore, lay and medical evidence of record does not reflect that the Veteran has head trauma residuals as a result of service; accordingly, service connection cannot be granted.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for head trauma must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



						[CONTINUED ON NEXT PAGE]
ORDER

Entitlement to service connection for Reiter's syndrome is denied. 

Entitlement to service connection for a dental condition is denied. 

Entitlement to service connection for the residuals of head trauma is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


